BLATCHFORD, District Judge.
The proceeds of the forfeiture in this case having been paid into court on the 17th of August last are not, so far as the share of the informer in them is concerned, subject to the provisions of the supplementary regulations made by the secretary of the treasury on the 2d of September, 1867. Under the one hundred and seventy-ninth section of the act of June 30th, YSG4, as amended by the act of July 13th, 1866, the informer, in the case of a sale by the marshal of forfeited property under a venditioni exponas, becomes entitled to his share of the proceeds thereof, when such proceeds are paid to the marshal. The informer’s right then becomes vested, and his share is to be determined by the. regulations then in force, .and cannot be affected by any regulations subsequently made. Motion granted.